Exhibit 012 SMILE.COMMUNICATIONS LTD. 2 Dov Friedman Street Ramat Gan 52503, Israel Dear Shareholders: As you are aware, we have scheduled an Extraordinary General Meeting of Shareholders to be held on Tuesday, March 16,2010 at 11:00 a.m. (Israel time) at the offices of the Eurocom Group at 2 Dov Friedman Street, Ramat Gan 52503, Israel, for the following purposes: 1. To approve an amendment to our Articles of Association to change our company’s name to “B Communications Ltd.” or any similar name approved by the Israeli Registrar of Companies; 2. To approve certain amendments to our Articles of Association to comply with the regulatory framework to which we will be subject following our acquisition of the controlling interest inBezeq - The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ); and 3. To approve a proposed private offering of our ordinary shares in Israel in which our controlling shareholder, Internet Gold - Golden Lines Ltd., will participate. Following discussions with the Israeli Ministry of Communications, we are revising certain items in Proposal 2 to correspond with the regulatory framework to which we will be subject following our acquisition of the controlling interest inBezeq - The Israel Telecommunication Corp.No other revisions have been made to the proposals contained in the Amended Proxy Statement previously mailed to you. Shareholders of record at the close of business on February 8, 2010 are entitled to vote at the meeting.You can vote either by mailing in your proxy or in person by attending the meeting.IF VOTING BY MAIL, IT’S IMPORTANT THAT YOU MAIL IN THE ENCLOSED PROXY CARD AND NOT THE PROXY CARD PREVIOUSLY MAILED TO YOU.IF YOU PREVIOUSLY SUBMITTED A PROXY CARD, THAT CARD WILL NOT BE USED AND YOUR VOTE WILL NOT BE INCLUDED IN THE TALLY OF ORDINARY SHARES VOTED AT THE MEETING DUE TO THE CHANGES MADE TO THE PROPOSAL SET FORTH IN ITEM 2.If voting by mail, the proxy must be received by our transfer agent or at our registered office in Israel at least forty-eight (48) hours prior to the appointed time of the meeting to be validly included in the tally of ordinary shares voted at the meeting.If you attend the meeting, you may vote in person and your proxy will not be used.Detailed proxy voting instructions are provided both in the Amended Proxy Statement and on the enclosed proxy card. Sincerely, Shaul Elovitch Chairman of the Board of Directors February
